The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Receipt of amendment and response dated 4/25/22 is acknowledged.
Claims 1-20, 23, 26, 28, 31, 33, 35, 40 and 44 have been canceled. 
Claims 21-22, 24-25, 27, 29, 30, 32, 34, 36-39, 41-43 and 45-46 are pending in the instant application.

the following rejection of record has been maintained:
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Claims 21-22, 24-25, 27, 29, 30, 32, 34, 36-39, 41-43 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over US 5976521 to Briggs et al (Briggs) in view of US 6517816 to Gonzalez, US 2005/0142079 to Garrison et al, US 2010/0080833 to Rossow et al, US 4619967 to Emerson et al., and US 6290943 to Naser et al., and further in view of US 20030082129 to Buckingham et al., as evidenced by US 2009/0035236 to Maes et al (Maes) and GB 2511350 to Clotiide et al.

Instant claims have been amended as follows:
A product which is a cosmetic composition for treating keratinous tissue, comprising a micro-scale heterogeneous emulsion, the micro-scale heterogeneous emulsion comprising: at least a first internal phase and a second internal phase each dispersed as droplets in a silicone external phase, wherein 
the droplets of the first internal phase comprise a non-aqueous polar solvent, one or more preservatives and-one or more electrolytes, at least one of silicone oils, hydrocarbon oils, ester oils, amide oils, ether oils or combinations thereof and a first functional ingredient:
the droplets of the second internal phase comprise a second functional ingredient and a core at least of a non-aqueous polar solvent and a membrane at least of a silicone oil and surfactant soluble in silicone oil but not the non-aqueous polar solvent;
at least one of the first and second functional ingredients is an active; 
the non-aqueous polar solvent of the first internal phase is the same as or different from the polar solvent of the second internal phase;
the droplets of the first internal phase and the droplets of the second internal phase both contain structuring agents, are each stabilized by stabilizers within the external phase, are separate from each other, and the droplets do not substantially exhibit droplet coalescence; 
the droplets of the first internal phase are substantially free of the second functional ingredient and the droplets of the second internal phase are substantially free of the first functional ingredient:
the external phase comprises at least a silicone oil, a structuring agent and one or more stabilizers, and is substantially free of destabilizing constituents and is substantially free of active;
the external, the internal phase or both further comprise an electrolyte comprising potassium chloride, magnesium chloride, sodium bicarbonate or mixtures thereof;
the one or more structuring agent includes silicone waxes, natural waxes, synthetic waxes, polyamide, polysilicone-polyamide copolymer or a mixture thereof, wherein the droplets of the first internal phase have an overall size of 0.5 microns to 100 microns.
Instant claims recite that the one or more structuring agents comprises a viscosity increasing agent chosen from a polyamide, a polysilicone-polyamide copolymer or a mixture thereof.
Instant claim requires from about 1 wt% to about 10 wt% of niacinamide in at least one of the first and second internal phase.  
Briggs teaches skin care compositions comprising anti-acne agents, in the form of multiple emulsions of water-in-oil emulsion, wherein the composition comprises two or more aqueous phases and a coalescence inhibitor for preventing coalescence of the two internal phases (abstract). Col. 2, l 23-47 of Briggs describe the two emulsions:

    PNG
    media_image1.png
    509
    411
    media_image1.png
    Greyscale
 
Briggs teaches that the first aqueous phase us in the form of aqueous/alcoholic solution and contains active agents for treating acne (col. 2, l 53-60), solubilized in water or alcoholic solvents (col. 3, l 1-12), the latter of which read on the instant non-aqueous polar solvents of claim 21. Briggs teaches a coalescence inhibitor that reads on the instant stabilizers, and includes electrolytes (col. 3). Lines bridging col. 3-4 teach that second aqueous phase also contains anti-acne. Briggs teaches preparing the water-in-oil emulsion in col. 10-12, wherein the phases A and H containing different solvents meet the two internal phases (propylene glycol and ethanol respectively, which are described in the instant specification, page12, l 25-29). 
The composition of Briggs does not include phenoxyalcohol and hence meet the absence of destabilizers of claim 27 in the external phase. Briggs teaches including silicone fluids, palmitic acid, stearic acid, arachidyl behenate, which read on the instant stabilizers. Further, Briggs teaches adding emollients such as bees wax in col. 9, l 45-50 and example F or synthetic wax in Example E, which meet the instant structuring agents. Briggs also teaches combining two different phases (AB) and (CD), which meet the claimed silicones oils of external phase. 
Briggs lacks the instant claim limitations, silicone membrane of first internal phase, micro-scale heterogenous emulsion and the claimed particle sizes.
Briggs also lacks the newly added limitations of any one of the oils in the internal phase i.e., at least one of silicone oils, hydrocarbon oils, ester oils, amide oils, ether oils or combinations thereof
The teachings of Gonzalez and Garrison show the formation of stable micro-scale emulsions and a silicone membrane in the internal phases. Gonzalez and Garrison also teach oil-in-silicone emulsions.
Gonzalez teaches a sunscreen emulsion comprising an inner discontinuous phase and an outer continuous phase, with a sunscreen active present in either or both of the phases; and the inner discontinuous phase generally dispersed in the outer phase in the form of discrete and stable multimodal droplet size distribution (abstract). Gonzalez teaches that emulsions with heterogenous multimodal droplet size distribution provide better sunscreen performance than uniform or homogenous stable emulsions (col. 2, l 26-34). Gonzalez clearly states that the emulsion does not have uniform droplet size. Gonzalez teaches that the droplets in the meta-stable emulsion have at least two or three different droplet sizes (col. 2, l 62-col. 3, l 5). For the droplet sizes of the dispersed phases, see col. 3, l 14-23. Gonzalez teaches that the emulsions may be of different types such as water-in-oil or water-in-silicone (col. 3, l 36-42). The composition further includes emulsifiers and co-emulsifiers that meet the claimed surfactants (col. 4, l 47-67) and suggests including co-solvents (col. 5, l 1-22). In an exemplified composition, Gonzalez teaches a water-in-oil emulsion comprising water, oil phase comprising cyclomethicone, emulsifier (dimethicone copolyol), co-solvents such as butylene glycol, sunscreen and other components such as film formers, dispersants etc (table 1). Gonzalez does not teach the destabilizers that excluded in the instant dependent claims 26-27. Gonzalez further suggests high molecular weight polyethylene glycols such as PEG 1450 or PEG 300 as suitable co-solvents (col. 5, l 1-19) and hence meets the instant claimed structuring agents. The emulsion of Gonzalez further includes magnesium sulfate salts (reads on instant electrolyte) and a preservatives (table1). 
Gonzalez teaches a bimodal emulsion having two discrete droplets sizes i.e., 4.5 to 8 microns and 1 to 2 microns and a trimodal emulsion having three discrete droplets sizes i.e., 50 to 120 microns, 20-35 microns and 7 to 10 microns (col. 3, l 7-23). The droplet size range of 4.5 to 8 microns, 20-35 microns and 7 to 10 microns taught by Gonzalez falls within the claimed range of 0.5 to 100 microns. Instant claim recites the particle size of only one internal phase and does not specify droplet size of the second droplet size.  Accordingly, one can construe that both internal phases can have the same droplet size. 
For the claimed non-aqueous polar solvent, Gonzalez teaches alcohols such as ethanol, isopropyl alcohol; polyols such as propylene glycol, glycerin, butylene glycol, etc., in col. 4, l 15-27 and further table 1 (all of which are described in the instant specification- page 12, 25-29). 
Garrison teaches oil in silicone emulsion and an oil in silicon/water dual emulsion, which employ silicone resin as the emulsifying agent (abstract; 0012-0014).  The composition includes active agents such as sunscreen, insect repellant or combinations thereof to provide aesthetics and also SPF (abstract). Garrison teaches silicone resin impart the desired rheological properties to the emulsion [0007]. The oil in silicone emulsion includes internal oil phase, where the oil phase is lipophilic and the external silicone contains a silicone fluid and a silicone resin [0021] so as to emulsify the oil in the silicone fluid to produce oil in silicone emulsion. The preparation of the emulsion is described in [0024]. Garrison teaches silicone resin as an emulsion stabilizer [0022 & 0041]. Garrison describes oils suitable for oil phase in [0042] and the lipophilic active agents in [0056-0073]. Examples 2 and 3 of Garrison includes components 5 and 15 that include meet oils. Garrison also teaches salts such as magnesium chloride, potassium chloride etc., improve the stability of the composition [0134].
Briggs teaches adding emollients such as bees wax in col. 9, l 45-50 and example F or synthetic wax in Example E, which meet the instant structuring agents. While Briggs teaches the claimed waxes, Briggs does not teach the compounds as structuring agents. 
In this regard, Rossow teaches cosmetic and topical compositions prepared by mixing different types of individually prepared emulsions (see example 12 of Rossow). Examples 1-11 of Rossow teaches preparation of oil-in-water emulsions. For the preparation of the final emulsion, Rossow teaches mixing the individual emulsions to form a final complex emulsion ([0062]) without exerting any shear forces. Rossow teaches fatty substances such as waxes, butters and wax esters [0030] for stabilizing the emulsions. Rossow further teaches incorporation of active agents in the aqueous phases [0060]. Rossow teaches that the process of combining individual emulsions to form a final emulsion allows for the formation of a stable emulsion that prevents phase inversion or coalescence, and also provides compatibility for a number of active agents that can be suitably incorporated into [0005-0008] and [0014-0025]. 
Emerson teaches combing two or more preliminary emulsions to form a single water-in-oil emulsion having different droplet sizes dispersed there in. Emerson teaches a process of preparing multimodal emulsions by preparing a first water-in-oil emulsion, preparing a second water-in-oil emulsion and further mixing the two emulsions in various portions to a yield a final water-in-oil emulsion (see abstract and col. 2, l 35-col. 3, l 25). Emerson teaches that the emulsion further contains a surfactant (col. 3, l 26-30). Emerson teaches that the emulsions prepared has reduced oil content, low viscosity and high stability. For the mixing the two emulsions, Emerson teaches that emulsions are mixed by subjecting them to varying shear rates such as static mixers, inline mixers or disperses, ultrasonic homogenizers etc., and suggests that the amount of shear employed in the composition is dependent upon the desired droplet size, with a high shear resulting in a smaller droplet size (col. 6, l 23-67). For the claimed polar solvent, Emerson teaches water as the internal phase. Further, Emerson teaches the particle sizes of 1 to 100 microns or 1-40 microns that fall within the claimed particle sizes (see claim 1 of the patent & col. 7, l 22-56). Emerson teaches that a surfactant stabilizes the emulsion and a polymer in the water phase. Additionally, the emulsions of Emerson contain polymers that impart stability to the final emulsion (col. 4 in entirety and in particular l 21-65). 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the multiple emulsions of Briggs to prepare various types of dispersed phases in a continuous phase i.e., prepare multimodal emulsions having both water and oil or multiple oil phases dispersed in a continuous outer phase, and further include silicone emulsifying agents in one of the internal phases of the multiphase emulsion such that the internal phase(s) comprises a stabilizer silicone membrane as suggested by Gonzalez. Further, one would be motivated to include silicone resin as the emulsifying agent because Garrison teaches that the oil in silicone emulsions are different from conventional emulsions and are useful particularly in providing stable product. The resulting emulsion provides good water proof performance and exception aesthetics, as suggested by Garrison {0026-0027, 0037}. One of an ordinary skill in the art would have expected to provide an excellent skin feel with silicone oil in the external phase because Garrison teaches that a silicone external phase imparts a silky effect to the skin [0049]. 
Further, it would have been obvious for one of an ordinary skill in the art to prepare a bimodal or multimodal emulsion of Briggs by including different droplet sizes that are within the claimed sizes of 0.5 microns to 100 microns (in each of the suspended phases). The motivation to do so comes from the analogous teaches of Gonzalez that also teaches multiple emulsions comprising droplets of different droplet sizes provides stability of the active agents present therein and the stability is achieved by the silicone stabilizers in the oil-in-silicone emulsions. 
With respect to the claimed non-aqueous polar solvent, a skilled artisan would have been able to alter the emulsion characteristics such as increasing the internal phase, or decreasing the external phase or modifying the emulsifiers or including co-solvents including the non-aqueous polar solvents (of Gonzalez or of Briggs), to prepare a stable heterogenous emulsions of the multiple emulsions.
 In this regard, Briggs as well as Gonzalez teach the claimed non-aqueous polar solvent taught by Gonzalez in the internal phases (of Briggs). 
Furthermore, a skilled artisan would be motivated to prepare different primary oil-in silicone emulsions (of Briggs), having different internal droplet sizes as well as same or different functional or active components in each of the internal droplets and combine the different emulsions as desired by mixing and employing low shear because bigger droplets can be achieved by lower shear. The motivation to do so comes from the teachings of Rossow that simple mixing of the different types of base emulsion to arrive at a final complex and yet stable emulsion that prevents coalescence of the droplets as well as incorporation of a variety of active agents in the emulsion. Further, one would be motivated because Emerson teaches optimizing the shear for mixing the emulsions results in the desired particle or droplet size of the inner phase and yet provides a stable emulsion. Rossow teaches the multiple emulsions can be combined or mixed without shear forces to form a final emulsion while still maintaining the particle diameters and dispersibility of the droplets [0111].  Both Rossow and Emerson suggests mixing two or more emulsions may be combined (see col. 6, l 23 of Emerson and example 12 of Rossow) and hence it would have been obvious for one of an ordinary skill in the art before the instant invention was filed to employ more than one primary emulsion and still achieve a stable multimodal emulsion having different particle sizes. 
Rossow teaches simple mixing of the different types of base emulsion to arrive at a final complex and yet stable emulsion that prevents coalescence of the droplets as well as incorporation of a variety of active agents in the emulsion; and Emerson teaches that optimizing the shear for mixing the emulsions results in the desired particle or droplet size of the inner phase and yet provides a stable emulsion. 
Briggs and Gonzalez teach several types of emulsions (col.3) and further teaches including sunscreen in both inner as well as outer phase (col. 1, l 49-59). 
With respect to the limitation that the chemical makeup of the two internal phases is different, instant rejection relies on the teachings of Gonzalez as well as Briggs because Gonzalez teaches sunscreens as well as different types of sunscreens. Further, Briggs teaches preparing different phases of the emulsions with different components, which are further combined to form a mixed emulsion. Thus, one skilled in the art would have been able to employ different sunscreen or other active agents in different internal phases depending on the combination of actives desired.
Briggs, Gonzalez as well as Garrison teach silicone oil in external phase, and hence meet the new limitation of claim 21. 
Instant claim 21 requires an electrolyte selected from magnesium chloride, potassium chloride, sodium bicarbonate, sodium chloride or mixture thereof, in the external phase, internal phase or both.
The teachings of Naser have been relied upon. Naser teaches multiple emulsions in the form of water-in-water emulsions in which water-in-oil emulsion comprises internal phase containing a benefit agent and oil phase surrounding it, with an external aqueous phase (abstract, figure 2, col. 2, l 11-27). The internal w/o contains an oil phase surrounded by silicone compound (col. 2) with an active agent in either of the internal emulsion or outer oil phase or external water (W2) phase. Tables 1 and 2 of Naser includes sodium chloride in the W1 phase and the emulsion shows to be very stable. Naser suggests that the stability of emulsion is contributed by NaCl concentration, wherein NaCl is held in the internal phase and only water is released to the external phase.  
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ the electrolytes, of Briggs, Gonzalez or Naser references, in the internal phase, external phase or both phases with an expectation to provide enhancement of stability. The motivation to do so comes from the teachings of Naser that the electrolytes taught therein provide more stability to emulsions. Hence, a skilled artisan would have been able to choose to employ electrolytes in both phases and thus achieve a highly stable emulsion.   
The structuring polymers of claims 32 and 33 have been addressed by Briggs, who teaches employing hydrophilic gelling agent (that reads on the claimed structuring agent) impart excellent stability to the emulsions (col. 9, l 26-37). Briggs teaches polymeric materials, which meet the claimed structuring agents of claims 32-33. Emerson also teaches polymers (reads on structuring agents) for imparting stability. Further, instant structuring agent can also read on an emulsifying agent, film former, such as that taught by Gonzalez, or the emulsifying agents taught by Garrison. Thus, choosing to employ a stabilizer such as a gelling agent (Briggs), emulsifying agents of (Gonzalez or Garrison), which meet the claimed structuring agent, in either internal or external or both phases with an expectation to provide stability of the emulsion. 
The teachings of Buckingham have been relied upon to show the claimed polymers as suitable structuring agent in multiple emulsion cosmetic compositions.
Buckingham teaches hair and skin care composition comprising siloxane-based polyamide functions as a compatibilizing agent, film forming agent and durability enhancer, and further enhance longevity of the active agent in the hair and skin care compositions (abstract, 0002, 0007-0015). Buckingham teaches that the silicone-polyamide is first combined with a solvent and a personal care or pharmaceutical active to form a base composition, wherein the solvent is an organic solvent such as ethanol, isopropanol, PPG-14 butyl ether or a silicone [0042-0045]. Buckingham further refers to the teachings of siloxane-polyamides not only as thickeners but also for compatibilizing a silicone fluid with a silicone immiscible organic substance (0064) and [0106-0113], and can be used with aqueous phase to form emulsions [0062]. In particular, Buckingham teaches emulsions such as oil-in-water, water-in-oil emulsions as well as multiple emulsions, water-in-oil-water or oil-in-water-in-silicone emulsions [0067]. Buckingham teaches several agents including sunscreen agents [0101-0102] and multiple phase comprising sunscreen formulations [Example V]. Buckingham further teaches water-in-silicone emulsions [Example VI], in which silicone-polyamide provides thickening effect, for durability and longer lasting fragrance to release the moisturizer  (example VI) and the silicone-polyamide copolymer will provide wash off resistance to sunscreen agent (example V).
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the teachings of Briggs (modified by Gonzalez, Garrison, Rossow, Emerson and Naser) and further modify by including silicone-polyamide copolymers of Buckingham because Buckingham suggests employing silicone-polyamide copolymers as stabilizers, durability enhancers or compatibilizing agents in various cosmetic emulsions, including multiphase emulsions, and in particular sunscreen emulsion compositions. While Buckingham does not refer to polysiloxane-polyamide as structuring agents, Buckingham teaches them as thickening agent, stabilizers as well as compatibilizing agents. 
In this regard, Maes teaches emulsions comprising at least one resveratrol derivative, an aqueous phase, an oil phase, at least one oil phase structuring agent for delivering the active agent to the skin (abstract). [0011] teaches water-in-oil or oil-in-water emulsion wherein the oil phase includes oils such as silicone oil [0351 and 0354] of high boiling point [0358] etc., and oil phase structuring agents [0380], which contribute to the structure or structure of the oil phase. Maes suggests several types of structuring agents including silicone gums [0390], silicone waxes [0393-0394] and polyamides or silicone polymers [0395-0403]. Thus, one skilled in the art would have understood silicone polyamides as structuring agents as evidenced by Maes reference. 
Additionally, Briggs desires coalescence inhibitor for preventing coalescence of the two internal phases, which stabilize the emulsions; and Garrison teaches silicone resins for stabilizing the emulsion. In this regard, Buckingham also teaches the claimed silicone-polyamide polymers for stabilizing. Instant specification does not provide any specific definition of a structuring agent and therefore can read on a stabiliziling agent and/or a coalescence inhibitor agent. Hence, one of an ordinary skill in the art, before the effective filing of the instant invention was made, would have expected that the silicon-polyamide copolymers of Buckingham in the emulsion composition of Briggs (modified by Gonzalez, Garrison, Rossow, Emerson and Naser) provides stability, coalescence inhibition and also provides a structurant (Maes) to maintain the stability of the emulsions.
Instant claim 1requires from about 1 wt% to about 10 wt% of niacinamide in at least one of the first and second internal phase.  
Clotiide teaches a skin care composition comprises suitable for topical application to the skin, wherein the composition a) comprises salicylic acid and niacinamide (abstract). Clotiide teaches including 2% niacinamide in the composition and for treating acne (abstract). Clotiide teaches acne is a chronic inflammatory condition causing increase in sebum production, presence of propionibacterium acne, blockage of pilosebaceous duct and production of inflammation (page 1, l 6-14). Clotiide teaches the anti-acne efficacy of salicylic acid is increased by inclusion of a second formulation comprising niacinamide (page 2, l 1-9). Clotiide teaches niacinamide in an amount of 0.01 to 10% by weight (page 3, l 6-15; page 4, l 8-24). The composition is in the form of an oil-in-water emulsion or water-in-emulsion or a microemulsion (page 4, l 29-34), wherein the oil phase can include hydrocarbon oils, waxes, fatty alcohols, propylene glycol and mixtures thereof (page 5, l 1-10), and can include thickening agents such as xanthan gum, cetyl alcohol and sodium chloride (page 6, l 21-29). 
	It would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to include 0.01 to 10% niacinamide, in particular 2% niacinamide (abstract), along with the keratolytic agent, salicylic acid in the anti-acne composition of Briggs (modified with Gonzalez, Garrison, Rossow, Emerson, Naser et al., Buckingham et al., and Maes), which also has anti-acne activity because Clotiide teaches that niacinamide enhances the efficiency of salicylic acid, in treating acne. A skilled artisan would have expected that the combination of niacinamide with salicylic acid would be highly effective to treat acne and reduce the appearance of the redness on the skin, than the treatment with salicylic acid alone (page 1, l 26-29).  
	

Response to Arguments
Applicant's arguments filed 4/25/22 have been fully considered but are not persuasive.
Applicants argue that none of the recited references teach the new limitations of oils in the first internal phase. It is argued that Garrison does not teach the oils that describe or suggest the type of oils that would be suitable with same specificity. It is argued that the references only teach silicone oil in the second phase. Applicants arguments are not persuasive because firstly, instant claims require silicone oils as one of the claimed oils. Gonzalez teaches several types of emulsions such as oil-in-oil, polyol-in-oil, etc (col. 3, l 37-43), and further teaches the vehicles include vegetable oils, silicone oils, hydrocarbon oils etc (col.4, l 14-27). Similarly, Garrison teaches oil-in-silicone or oil-in-silicone/water emulsions, the process involving mixing effective amount of one or more lipophilic and hydrophobic ingredients, and mixing an oil to form an oil phase, mixing silicone fluid and a silicone emulsifying resin to form a silicone phase [0025]. Further Garrison teaches that the includes oil dispersible particulates admixed with lipophilic oil and/or hydrophobic oils (0059). Thus, the argument that the prior art does not teach any of the claimed oils is not persuasive. Further, even if Garrison teaches oils only in the second phase, one of the ordinary skill in the art would have recognized the suitability of different oils in the internal oil phase and hence would have been motivated to employ a suitable oil in either one or both of the internal phases of the multimodal emulsions and still achieve an internal phase with the claimed silicone oils. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611